Citation Nr: 9903511	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-22 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a low back disorder.  

2. Entitlement to service connection for loss of vision.  

3. Entitlement to an increased rating for the residuals of a 
cervical spine injury, with post-traumatic arthritis, 
currently evaluated as 20 percent disabling.  

4. Entitlement to an increased rating for the residuals of an 
injury of the left shoulder, currently evaluated as 10 
percent disabling.  

5. Entitlement to an increased rating for the residuals of an 
injury of the right shoulder, currently evaluated as 10 
percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
February 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

One issue initially developed and certified for appellate 
review was entitlement to service connection for the 
residuals of a wound of the superior cranium.  Service 
connection was granted by the RO in October 1998 and the 
issue is no longer before the Board.  Grantham v. Brown, 114 
F 3rd 1156 (1997).  


FINDINGS OF FACT

1.  The veteran's only eye disorder is myopic astigmatism.  

2.  Residuals of a cervical spine injury are productive of no 
more than moderate limitation of motion, moderate 
neurological symptoms and moderate functional impairment due 
to pain.

3.  A left shoulder disorder is currently manifested by range 
of motion of 160 degrees flexion, 180 degrees abduction, 90 
degrees internal rotation and 90 degrees external rotation, 
with pain, crepitus and grinding.  

4.  A right shoulder disorder is currently manifested by 
range of motion of 160 degrees flexion, 180 degrees 
abduction, 90 degrees internal rotation and 90 degrees 
external rotation, with pain, crepitus and grinding.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for loss 
of vision is without legal merit.  38 C.F.R. § 3.303(c) 
(1998).

2.  The criteria for a rating in excess of 20 percent for the 
residuals of a cervical spine injury, with post-traumatic 
arthritis, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Codes 5010, 5293 (1998).  

3.  The criteria for a rating in excess of 10 percent for a 
left shoulder disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.20, 4.71a, Code 5203 (1998).  

4.  The criteria for a rating in excess of 10 percent for a 
right shoulder disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.71a, 
Code 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran is claiming service connection for an eye 
disorder.  Refractive error of the eyes is not a disease 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).  An examination 
was conducted by VA in May 1996.  At that time, the diagnosis 
was myopic astigmatism; and the evidence of record does not 
reveal that the veteran has any other disability or disorder 
causing loss of vision at this time.  Myopic astigmatism is a 
refractory error of the eye and, as such, is not a disorder 
for which service connection may be granted under governing 
criteria.  

As the law is dispositive in this case, the claim for 
entitlement to service connection for loss of vision should 
be denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 

II.  Increased Ratings

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Regarding the veteran's orthopedic disorders, which are the 
disabilities for which he is seeking increased evaluations, 
it is noted that, while he underwent a general medical 
examination by VA in May 1996, the first orthopedic 
evaluation for compensation purposes was not performed by VA 
in September 1998.  This examination, the need for which the 
veteran testified regarding at his hearing in February 1998, 
has provided the basis for the current ratings of his 
cervical spine and shoulder disabilities.  


A.  Cervical Spine

The veteran sustained an injury of his cervical spine during 
service.  Service connection for compensation was granted by 
rating decision in July 1996.  

An examination was conducted by VA in September 1998.  The 
veteran complained of pain in the neck, particularly after 
holding his head still for an extended period of time.  He 
described numbness and tingling into the right arm.  An MRI 
scan performed in August 1997 was reported to show cervical 
degenerative disc disease at the C5-6 and C6-7 levels.  There 
also appeared to be some foraminal stenosis on the left at 
C5-6.  Examination showed right lateral rotation of 55 
degrees and left lateral rotation of 60 degrees.  He had 50 
degrees of flexion and 30 degrees of extension.  He had pain 
on extremes of motion in all directions, right greater than 
left and extension greater than flexion.  No tenderness or 
spasm of the neck was noted.  The diagnosis was residuals of 
a compression fracture of the cervical spine with traumatic 
arthritis.  

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

Moderate intervertebral disc syndrome, with recurring 
attacks, is rated as 20 percent disabling.  A 40 percent 
evaluation requires severe recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.  

For moderate limitation of motion of the cervical spine, a 20 
percent rating is warranted.  A 30 percent rating is warranted 
for severe limitation of motion.  38 C.F.R. § 4.71a, Code 
5290.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

Examination by VA shows that the veteran has limitation of 
motion of his cervical spine and numbness in the right arm.  
However, the Board finds that the service-connected 
disability of the neck is productive of no more than moderate 
limitation of motion of the neck.  Additionally, the degree 
of numbness and tingling are not what one could reasonably 
describe as more than moderate neurological symptoms.  He 
also has pain on extremes of motion.  However, even with 
pain, the veteran has no more than moderate limitation of 
motion.  Therefore, the Board finds that a higher rating is 
not warranted for functional impairment due to pain.  Under 
these circumstances, a rating in excess of 20 percent is not 
warranted.  

B.  Shoulders

Service connection for disability of the left and right 
shoulders was granted for compensation purposes in a July 
1996 rating decision. 

An examination was conducted by VA in September 1998.  At 
that time, he complained of pain in both shoulders with heavy 
lifting and during periods of cold.  He also complained of 
pain when trying to sleep.  Examination showed range of 
motion of the shoulders to be 160 degrees flexion, 180 
degrees abduction, 90 degrees internal rotation, and 90 
degrees external rotation.  He had pain on range of motion, 
crepitus and grinding in each shoulder.  X-ray studies of 
both shoulders showed a configuration of the humeral head 
that was peculiar and could be congenital or due to old 
traumatic deformity.  The remainder of the studies were 
unremarkable.  The diagnosis was residuals of bilateral 
shoulder injuries.  

Limitation of motion of the arm to shoulder level (90 
degrees), warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Code 5201.  Malunion of the clavicle or scapula warrants a 10 
percent rating.  A 20 percent rating requires nonunion, with 
loose movement.  38 C.F.R. § 4.71a, Code 5203.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

The disability of each of the veteran's shoulders is 
identical; and the criteria for evaluations in excess of 10 
percent under Code 5201 are not met.  Moreover, the Board 
finds that higher ratings are not warranted for functional 
impairment due to pain and finds very probative the fact that 
range of motion of each is limited in only flexion, with 
normal flexion being 180 degrees.  The remainder of the range 
of motion studies were normal.  38 C.F.R. § 4.71, Plate I.  
Additionally, each has additional pain, crepitus and 
grinding; however, the pain is bothersome only when the 
veteran is trying to get to sleep or when he is trying to 
lift heavy objects.  

Also, the joints have been rated as analogous to malunion of 
the clavicle or scapula, but the disability does not approach 
that of nonunion with loose movement, which is necessary for 
a 20 percent rating for either joint.  Under these 
circumstances, a rating in excess of 10 percent for either 
joint is not warranted.  

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for increased ratings for his neck and shoulder disabilities.  


ORDER

Service connection for myopic astigmatism is denied.  

Increased ratings for the residuals of an injury of the 
cervical spine, the residuals of an injury of the left 
shoulder and the residuals of an injury of the right shoulder 
are denied.  


REMAND

Review of the service medical records show that the veteran 
had mild scoliosis at entry and separation from service.  
During service, he was involved in two automobile accidents, 
but, while he had complaints of upper back pain in May 1994, 
and was treated for cervical spine pain during service, he 
did not have any pathology involving the lower back.  At a 
hearing at the RO in February 1998, the veteran testified 
that he had injured his low back when he fell through a deck 
plate during service.  

An examination report, dated in May 1996, was received from 
the veteran's private physician, Joe A. Jackson, M.D.  That 
examination shows that he had complaints of low back pain 
that was principally present only on standing.  Examination 
showed complaints of pain on movement, but full range of 
motion and no muscle spasm.  No diagnosis of a low back 
disorder was made.  

An examination was conducted by VA in May 1996.  At that 
time, the veteran complained of low back pain.  No X-rays 
studies or orthopedic examination was conducted in connection 
with this examination.  A diagnosis of degenerative joint 
disease of the lumbosacral spine was made.  The Board notes 
that, where a veteran served continuously for ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998). 

An examination was conducted by VA in September 1998.  At 
that time, he complained of lower back pain and stated that 
he had injured his lower back in a motor vehicle accident in 
service.  On examination of the back, he was able to stand 
erect and no spasm or tenderness was noted.  Forward flexion 
was to 95 degrees and backward extension was to 35 degrees, 
both without pain.  Right and left rotation was to 40 degrees 
, without pain, but right lateral bending caused some pain on 
extremes.  X-ray studies of the lumbar spine showed no 
evidence of fracture, subluxations or other abnormalities.  
The impression was residuals of low back injury.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time in 
light of the evidence discussed above, particularly the 
diagnoses at the VA examinations, would not withstand 
scrutiny by the United States Court of Veterans Appeals.  
Therefore, the case is REMANDED for the following action: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

2.  The RO should also ask the veteran to 
identify the names and complete addresses 
of any additional medical providers who 
have treated him for low back complaints 
since service.  After securing any 
necessary release, the RO should obtain 
records of any treatment identified by 
the veteran, which has not already been 
obtained.  

3.  To ensure that all pertinent VA 
records have been obtained, the RO should 
also attempt to secure copies of all VA 
medical records pertaining to the veteran 
dated since the veteran's separation from 
service.  

4.  The RO should also schedule the 
veteran for a VA examination.  It is 
requested that the examiner review the 
veteran's entire claims file or copies of 
the service medical records and all 
medical records after service prior to 
the examination.  If the veteran fails to 
report for the examination, the claims 
file should be referred to the 
appropriate physician to review the 
claims file and respond to the questions 
set forth below.  The examiner is 
requested to provide an opinion as to 
whether the veteran currently has a 
disability of the low back, as opposed to 
only complaints of low back pain, and, if 
so, comment on the relationship, if any, 
that exists between the such disability 
and service or events in service.  The 
examiner should also provide rationales 
for his or her opinions.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence. 

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

